Title: From George Washington to Robert Rutherford, 24 June 1758
From: Washington, George
To: Rutherford, Robert



[Fort Loudoun, 24 June 1758]
Orders for Captain Robert Rutherford Commanding a Company of RangersSir,

You are to detach 20 of your worst Rangers, to do Duty at Fort Loudoun, under Lieutt Smith; who is chargd with the Command of this place. They may be kept constantly there or relievd, as you see cause—The remainder of the Company to be employd in the Ranging Service as they now are or otherwise, as shall be judgd most conducive to the safety of the People.
If any Irruption shoud be made into the County by the Enemy, or mischief done; it will be your duty to consult with Lieutt Smith on the most effectual means of assisting the Inhabitants, and giving the earliest, & best Intelligence thereof to the Governour. Given under my hand at Fort Loudoun this 24th day of June 1758

Go: Washington

